      Case 1:19-cv-11218-VM-RWL Document 76 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
ART MEDIA, LLC,                  :
f/k/a ARTNEWS MEDIA, LLC,        :
                   Plaintiff,    :                         19 Civ. 11218 (VM)
                                 :
           -against-             :                          CONDITIONAL
                                 :                   ORDER OF DISCONTINUANCE
CHRISTOPHER BRANT,               :                       WITHOUT PREJUDICE
                                 :
                                 :
                   Defendant.    :
---------------------------------X

VICTOR MARRERO, U.S.D.J.:

      Magistrate Judge Lehrburger, to whom this case was referred for

general pretrial matters, having informed the Court that the parties had

reached an agreement in principle to settle this action without further

litigation, it is hereby

      ORDERED, that this action be conditionally discontinued without

prejudice and without costs. Within 30 days of the date of this Order,

the parties may submit to the Court their own Stipulation of Dismissal

for the Court to So Order. Any application for restoration of the action

to the active calendar of this Court must be made by letter within 30

days of the date of this order. Upon such notification, the defendant(s)

shall continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action to its active docket and the parties shall

be   directed    to    appear   before     the   Court,    without     the    necessity   of

additional      process,   on   a   date    within    10   days   of    the    plaintiff’s

application      for    reinstatement,       to    schedule       remaining      pre-trial

proceedings and/or dispositive motions, as appropriate. This Order shall

be deemed a final discontinuance of the action with prejudice in the
     Case 1:19-cv-11218-VM-RWL Document 76 Filed 09/15/21 Page 2 of 2



event plaintiff has not requested restoration of the case to the active

calendar within such period of time.

     The Clerk of Court is directed to terminate any pending motions

and to close this case.



SO ORDERED.

Dated:     NEW YORK, NEW YORK
           15 September 2021




                                       _______________________
                                            VICTOR MARRERO
                                               U.S.D.J.
